                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

DEMETRIUS NASH                                         CASE NO. 2:17-CV-00246
    D.O.C. #536196                                         SECTION P

VERSUS                                                 JUDGE ROBERT R. SUMMERHAYS


NATHAN BURL CAIN, II                                   MAGISTRATE JUDGE KAY


                                        JUDGMENT

       For the reasons stated in the Report and Recommendation [Doc. No. 32] of the Magistrate

Judge previously filed herein and determining the findings are correct under the applicable law,

and having addressed Petitioner’s objections to the Report and Recommendation and finding them

to be without merit,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Petition for Writ of Habeas

Corpus filed pursuant to 28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

       Signed at Lafayette, Louisiana, this 25th day of March, 2019.




                                            ________________________________________
                                            ROBERT R. SUMMERHAYS
                                            UNITED STATES DISTRICT JUDGE
